Title: To Thomas Jefferson from J. P. P. Derieux, 10 January 1793
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 10 Jan. 1793. Owing to the carelessness of the Richmond courier, TJ’s letters of 22 Nov. and 14 Dec. arrived simultaneously. He has now received from Gamble another 250 dollars obtained by TJ as an advance from Vaughan, which relieves him of some financial difficulty because, his bill of exchange having been returned to Gamble protested, Gamble had credited the first 250 dollars to his account. Since Gamble needs the money loaned in March, there might be a way of concluding his business if Vaughan did not plan to accept the profit for the 25 cases of glass window panes in Homassel’s hands, for which he has received an order from Darcel via Boston that he encloses. But if TJ believes that any awkwardness would result for Vaughan, he should not comply in this matter, and Derieux will arrange to settle his account with Gamble with the first remittance from TJ. Gamble has notified him to prepare for the settlement of protest charges, which clearly occurred either because Gamble forgot to denote Fenwick as the person to whom first application was to be made or because his correspondents were negligent. He assumes that he will have to pay at least the greater part of the charges because Gamble wishes to settle this transaction on liberal principles. He asks TJ to forward the enclosed letters to his uncle and to Mme. Bellanger. Although he has written to the latter several times since TJ left Virginia, he has received but one letter from her dated June. He hopes that with news improving, communication will be easier, and the letters will not be examined by the government. Having joyfully learned from the latest gazette of the enemy’s evacuation of France, they hope that the Republic will take shape and carry on to the satisfaction of all. He and his wife present their respects. [P.S.] He requests a copy of the memorandum Vaughan must have given TJ about the best goods from Bordeaux and Nantes because, his uncle having written some time ago about power of attorney for the settlement of a small inheritance expected soon because of the imminent death of an old aunt in Tours, he desires him to have an account beforehand of goods that will sell more promptly and surely in Philadelphia than feathers and other fantasy items that have only a fashionable appeal and momentary value.

